 

 

Case 18-11120-BLS Doc 953 Filed 05/13/19 Page1of5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Inte Chapter 11
VG Liquidation, Inc., et al.! Case No. 18-11120 (BLS)
Jointly Administered
Re: D.I. 863 and 949
Debtors.

 

 

ORDER GRANTING JOINT MOTION TO APPROVE SETTLEMENT AND
COMPROMISE OF CONTROVERSY WITH CERTAIN FORMER
DIRECTORS AND OFFICERS OF THE DEBTORS

 

THIS MATTER came before the Court for a hearing on May 15, 2019 (“Hearing”) upon
the Joint Motion to Approve Settlement and Compromise of Controversy with Certain Former

Directors and Officers of the Debtors [D.1. 863] (“Motion”),’ filed by the Debtors and the

 

Committee. The Motion seeks approval of the Settlement Agreement with the D&Os, including
the entry of a bar order in favor of the D&Os; the Court having reviewed the Motion and the
record, and being otherwise fully apprised on the premises, the Court pursuant to Bankruptcy
Rule 7052, made applicable to this matter pursuant to Bankruptcy Rule 9014,

FINDS and CONCLUDES as follows:?

A. The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334, 11 U.S.C. § 105(a), Bankruptcy Rule 9019 and other applicable rules of procedure.

 

! The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
VG Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation LLC (f/k/a
Videology Media Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and VG Liquidation Ltd. (f/k/a
Videology Ltd.), a company organized under the laws of England and Wales. The address of the Debtors’ corporate
headquarters is 145 West Ostend Street, Suite 623, Baltimore, MD 21230.

All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.

> To the extent and of the following findings of fact constitute conclusions of law, or conclusions of law constitute
findings of fact, they are adopted as such.

 

 
Case 18-11120-BLS Doc 953 Filed 05/13/19 Page 2of5

B. The Settlement Agreement was negotiated, proposed, and entered into by the
parties at arm’s length, without fraud or collusion, and in good faith.

Cc. The relief requested in the Motion and granted in this Order is fair and equitable
and in the best interests of the Debtors’ bankruptcy estates, their creditors, and all other parties in
interest.

D. The legal and factual bases set forth in the Motion establish just cause for the
relief requested in the Motion.

E. Proper, timely, adequate, and sufficient notice of the Motion and the Hearing, and
of the proposed relief was given, and such notice was reasonable and appropriate under the
circumstances and comports in all regards with the requirements of due process, 11 U.S.C. §
102(1), and Bankruptcy Rule 2002.

Therefore, it is —

ORDERED and ADJUDGED as follows:

1. The Motion is GRANTED.

2. The Settlement Agreement, including all terms and conditions therein, are
APPROVED in all respects.

3. The Debtors and the Committee are AUTHORIZED and DIRECTED to perform
all obligations under the Settlement Agreement.

4. The D&Os shall cause the Insurer to pay the Settlement Payment to VG
Liquidation, Inc., f/k/a Videology, Inc. (“Inc.”), for the benefit of the Debtors’ bankruptcy
estates, within thirty (30) business days of this Order becoming a Final Order (as defined in the
Settlement Agreement). Modification of the automatic stay, to the extent applicable, is granted

to allow the foregoing payments from the proceeds of the Policy. The Insurer’s payment of the
Case 18-11120-BLS Doc 953 Filed 05/13/19 Page 3o0f5

Settlement Payment and any Defense Costs (as defined in the Policy) is deemed to have
exhausted the limits of the Policy. Moreover, upon the Debtors’ receipt of the Settlement
Payment in cleared funds, the Policy is immediately DISCHARGED and CANCELLED, and the
Insurer is immediately RELEASED from any and all obligations under the Policy.

5. The Debtors’ bankruptcy estates shall seek the entry of a Bar Order (subject to the
right of any voting creditor to opt-out in their ballot) in any plan which contains the following
language:

Except as expressly otherwise permitted by the Settlement
Agreement, all Barred Persons (as defined below) are permanently
barred, enjoined, and restrained from commencing, prosecuting
continuing or asserting against the D&O Releasees (as defined in
the Settlement Agreement), either derivatively or on behalf of
themselves, in any court, arbitration proceeding, administrative
agency, or other forum, any and all suits, actions, causes of action,
cross-claims, counterclaims, third party claims or other demands
(including any of the Claims being released in the Settlement
Agreement) in any federal or state court or any other judicial or
non-judicial proceeding (including, without limitation, any
proceeding in any judicial, arbitral, mediation, administrative, or
other forum) against or affecting any of the D&O Releasees, which
is based in whole or part on any allegation, claim, demand, cause
of action, matter or fact directly or indirectly relating in any way
to or arising in connection with the Policy, and/or the facts and
circumstances underlying the Demand Letter and the Claims,
whether or not asserted therein (collectively, the “Barred
Claims”). For purposes of the Bar Order, “Barred Persons” shall
mean any person or entity that has held, holds, may hold, or
purports to hold a claim or other debt or liability or an interest, or
other right against, in, arising out of, or in any way related to the
Debtors, whether that person or entity filed a Proof of Claim or
otherwise.

6. In the event the Bar Order is not entered by August 31, 2019 the Debtors’
bankruptcy estates shall return the Settlement Payment to the D&Os or the Insurer, as applicable;
provided, however, that this deadline may be extended by agreement of the D&Os; provided

further, that in the event the Bar Order is not entered and the bankruptcy estates return the

 

 

 
 

Case 18-11120-BLS Doc 953 Filed 05/13/19 Page 4of5

Settlement Payment to the D&Os or the Insurer, as applicable, then (i) the Parties shall be
retumed, as of such date, to the status quo ante prior to their entry into this Settlement
Agreement, (ii) the Parties agree that any statute of limitations in respect of the Claims shall be
and shall have been tolled through the date of the Reversal Order, and (iii) this Settlement
Agreement shall terminate and, except for the tolling agreement in the preceding clause, shall be
deemed null and void without any continuing force or effect whatsoever.

7. The lack of any specific description or inclusion of any particular provision of the
Settlement Agreement in this Order shall not diminish or impair the effectiveness of such
provision, it being the intent of this Court that the Settlement Agreement be approved in its
entirety.

8. In the event of any discrepancy between the Settlement Agreement and this
Order, the terms of this Order shall govern.

9. Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i) the
settlement is not subject to any stay in the implementation, enforcement, or realization of the
relief granted in this Order, unless otherwise provided herein or in the Settlement Agreement,
and (ii) the Debtors, the Committee, and the D&Os, in their discretion, and without further delay,
may take any action and perform any act authorized under this Order.

10. Nothing in this Order or the Settlement Agreement shall release, bar, enjoin, or
restrain the Debtors, their estates, or the Committee from bringing any of the claims or causes of
action set forth in the draft Complaint attached as Exhibit B to the Motion of Official Committee
of Unsecured Creditors for Entry of an Order Granting Derivative Standing and Authority to
Prosecute and Settle Claims on Behalf of the Debtors’ Estates [Docket No. 725], nor shall any of

the defendants named in the Complaint be released from any claims or causes of action in their

#7285865 v1

 
 

Case 18-11120-BLS Doc 953 Filed 05/13/19 Page 5of5

capacity as holders of Convertible Promissory Notes issued pursuant to that certain Convertible
Note Purchase Agreement dated August 23, 2017, as amended by that certain Amended and
Restated Convertible Note Purchase Agreement, dated October 19, 2017. In addition, nothing in
the Settlement Agreement or this Order constitute a waiver or release of any claims held by the
D&Os against the Debtors’ bankruptcy estates, and all objections to and litigation concerning
any such claims are expressly preserved; provided, however, nothing in this paragraph limits in
any way the discharge and cancellation of the Policy or the release of the Insurer from any and
all obligations under the Policy.

11. Nothing in this Order or the Settlement Agreement shall be construed as a
determination of the allocation of proceeds of the Settlement Payment between or among the
Debtors’ respective estates. Any determination of the allocation of the proceeds of the
Settlement Payment shall be made by separate Order of the Court.

12. Notwithstanding anything in this Order or the Settlement Agreement, in the event
the Settlement Payment is returned to the Insurer, the provisions of this Order and the Settlement
Agreement are null and void. Without limiting the foregoing, if the Settlement Payment is
returned to the Insurer, the discharge and cancellation of the Policy and the releases of the
Insurer and the D&Os in paragraph 5 of the Settlement Agreement shall be deemed revoked, and
the Policy and coverage thereunder shall be reinstated.

13. This Court retains jurisdiction with respect to all matters arising from or related to

the implementation and interpretation of this Order.

 

 

The Honorable Brendan L. Shannon
United States Bankruptcy Judge

 

 
